In a proceeding pursuant to Family Court Act *555article 4, the father appeals from an order of the Family Court, Queens County (Cozier, J.), dated April 3, 1989, which overruled the father’s objections to an order of the same court (Marchetti, H.E.), dated February 9, 1989, which, inter alia, awarded the mother $5,000 for arrears in child support.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contentions, the proof adduced before the Hearing Examiner was sufficient to establish the petitioner’s entitlement to arrears in the sum awarded.
We have reviewed the father’s remaining contentions and find them to be without merit. Hooper, J. P., Eiber, Sullivan and Balletta, JJ., concur.